Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of

In re CMS LCD COMPLAINT:,
External Infusion Pumps
(L.5044)

Date: April 14, 2008

Docket No. C-08-315
Decision No. CR1768

DECISION DISMISSING COMPLAINT

By letter dated March 30, 2008, the aggrieved party withdrew his complaint. Pursuant to
42 CLF.R. §§ 420.423(c) and 426.444(b)(7), | must dismiss a complaint concerning an
LCD provision by a decision when the aggrieved party withdraws the complaint.
Accordingly, | order that this complaint be dismissed. The complainant may not file
another complaint regarding the same coverage determination for 6 months from the date
of this decision,

/s/ Steven T. Kessel
Administrative Law Judge
